Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 25, 2015

                                            No. 04-15-00091-CR

                                         IN RE Jaime LUEVANO

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

         On March 18, 2015, relator filed a supplement to his petition for writ of mandamus
initially filed on February 23, 2015. The court has determined that it lacks jurisdiction to
consider relator’s petition. Accordingly, relator’s supplemental petition is also DISMISSED FOR
LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later
date.

           It is so ORDERED on March 25, 2015.



                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  Relator is currently incarcerated in the John B. Connally Unit of the Texas Department of Criminal Justice,
Correctional Institutions Division, located in Karnes County, Texas. Relator’s complaints in this mandamus
proceeding are unrelated to the criminal conviction leading to his current incarceration, which was adjudicated in
2010 in Cause No. 20070D04788, styled The State of Texas v. Jaime Luevano, El Paso County, Texas.